          Case 2:20-cv-02324-APG-VCF Document 63 Filed 03/02/21 Page 1 of 1




 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                       DISTRICT OF NEVADA
 7
     GABRIELLE CLARK, et al.,
 8                                                        Case No.: 2:20-cv-02324-APG-VCF
            Plaintiff(s),
 9                                                                        Order
     v.
10
     STATE PUBLIC CHARTER SCHOOL
11   AUTHORITY, et al.,
12          Defendant(s).
13         The Court hereby SETS a telephonic conference for 8:45 a.m. on March 3, 2021. Counsel
14 shall appear telephonically by calling the Court conference line at 877-402-9757 at least five
15 minutes prior to the hearing. The conference code is 6791056. In order to ensure a clear recording
16 of the hearing, the call must be made using a land line phone. Cell phone calls, as well as the use
17 of a speaker phone, are prohibited.
18         The purpose of this conference is to schedule an expedited settlement conference. Counsel
19 must be prepared at the conference with the schedules for all litigants so that a firm settlement
20 conference date and time can be set.
21         IT IS SO ORDERED.
22         Dated: March 2, 2021
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26
27
28

                                                    1
